TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 7, 2014



                                     NO. 03-14-00610-CV


                                   C. S. and B. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the interlocutory order signed by the trial court on September 22, 2014.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.